Napton, Judge,
delivered the opinion of the court.
The third section of the act of February 12, 1857, entitled “ An act to amend an act entitled ‘ An act to regulate *125fees,’ approved December 5,1855,” provides that “ the clerks of the several circuit courts of this state, and of the court of common pleas of the county of St. Louis, and of the St. Louis land court, shall receive, in all civil proceedings, the following fees for their services.” Here follows an enumeration of’the fees. The section then concludes thus: “ Anri the clerks of county and probate courts, and of the criminal court of St. Louis county, and of allcourts of common pleas having civil jurisdiction, the same fees as above for like services.” The eleventh section of the act óf 1855, to which this law is an amendment, provided “ that the clerks of the several courts of this state possessing criminal jurisdiction, shall be entitled to the following fees for their services in criminal proceedings; and no fee in suqh proceedings shall be allowed by virtue of any other provision in this act contained.” And then follows the fees allowed the clerks of criminal courts in criminal proceedings'.
The question submitted upon the application for a mandamus in this case is, whether the clerk of the criminal court is entitled to the fees given by the third section of the Act of ■February 12, 1857, in criminal cases.
Some of the services enumerated in the. third section above referred to are such as may be rendered in both civil and criminal cases ; but it is perfectly -clear that no clerk in the state, except the clerk of the criminal courtof St. Louis, could claim any of the fees therein specified in any criminal case. The fees by the first part of the section are restricted to civil cases; but we think it is equally clear that the clerk of the criminal court of St. Louis is entitled to these fees by the express words of the act.
Why the clerk of the criminal court of St. Louis was allowed fees, which by the law are prohibited to all other clerks in criminal cases, is not a Subject for our inquiry, when it appears to be the plain intention of the legislature that this discrimination should be made. As this clerk is the cle^c of a court which has no jurisdiction in civil cases, if we apply the restriction upon the fees made in the first *126part of the section to him we annul the provision in his favor altogether. We must understand this provision, so far as it regards the criminal court in St. Louis, as repealing the restriction of the eleventh section of the law of 1855.
Judge Ewing concurring, the mandamus upon the commissioners will, according to the understanding of the counsel on both sides, be made peremptory.